      Case 1:19-cr-02032-SMJ          ECF No. 216    filed 10/06/20   PageID.1818 Page 1 of 2




1                             Lorinda Meier Youngcourt
                              WA Bar 50988 | IN Bar 14411-49
                              Federal Defenders of Eastern WA & ID
2                             10 North Post, Suite 700
                              Spokane, WA 99201
3                             (509) 624-7606
                              Lorinda_Youngcourt@fd.org
4                             Counsel for James Dean Cloud

5
                               UNITED STATES DISTRICT COURT
6                         EASTERN DISTRICT OF WASHINGTON
7                               The Honorable Salvador Mendoza, Jr.

8

9
     UNITED STATES OF AMERICA,
10
                 Plaintiff,                           Case No. 1:19-cr-02032-SMJ-1
11
            v.                                        NOTICE CONCERNING
12                                                    VIDEOCONFERENCE
     JAMES DEAN CLOUD,
13
                 Defendant.
14

15

16         In response to the Order Setting Hearing by Videoconference, ECF No. 215,

17   James Dean Cloud does not consent to appearing for the October 27, 2020, status

18   conference by video. James Cloud requests all parties be present in the courtroom.

19   Counsel for the Government and Donovan Quinn Carter Cloud have no objection to

20   the hearing being held in-person in the courtroom.

21
     NOTICE CONCERNING VIDEOCONFERENCE - 1
      Case 1:19-cr-02032-SMJ       ECF No. 216     filed 10/06/20   PageID.1819 Page 2 of 2




1    Dated: October 6, 2020

2                                              /s/Lorinda Meier Youngcourt
                                               Lorinda Meier Youngcourt
3                                              Federal Defenders of Eastern WA & ID
                                               10 North Post, Suite 700
4                                              Spokane, WA 99201
                                               (509) 624-7606
5                                              Lorinda_Youngcourt@fd.org

6
                                       Certificate of Service
7
             I certify that on October 6, 2020, I electronically filed the foregoing with the
8
     Clerk of the Court using the CM/ECF System, which will notify all counsel of record
9
     of its filing.
10
                                               /s/Lorinda Meier Youngcourt
11                                             Lorinda Meier Youngcourt

12

13

14

15

16

17

18

19

20

21
     NOTICE CONCERNING VIDEOCONFERENCE - 2
